Mr. Justice Wright delivered the opinion of the court. This suit was brought by appellee against appellant upon a contract of warranty of a hay baler, manufactured by appellant, to the effect that it was well made, would bale a 100-pound bale per minute, and other points. The trial resulted in a verdict and judgment against appellant for $200, to reverse which he brings this appeal. There is a little controversy that with proper management the baler would not do the work it was warranted to do, and for this reason it was returned to appellant. The principal contro ver sy, however, was over the question whether the sale and warranty was made by appellant or Hays. Upon this point the evidence was irreconcilably conflicting, and we can justify the verdict that was returned by the jury only on the belief that the jury believed appellee and his witnesses, and from all the evidence in the case we can not say they were unwarranted in this. Had the jurv believed appellant and his witnesses the verdict doubtless would have been in his favor, and we know of no reason why it could not have been sustained. Where the evidence is conflicting, and that of either side, standing alone in the record, would support a verdict for the side to which it might be returned, and there are no prejudicial rulings of the court upon the evidence or the instructions, an appellate tribunal will not disturb the verdict on the ground that it is unsupported by the evidence. There were no prejudicial rulings upon the evidence. It is also insisted there is no evidence that appellee relied upon the warranty, but we think that inference necessarily follows, if the contract was made with Monroe, and the jury have said by their verdict that it was so made. Much complaint is made of the instructions to the jury, but upon examination of the instructions on both sides we think the jury were fairly instructed and there is no just ground of complaint in that respect. The instructions were also based upon the evidence. The judgment will be affirmed.